                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      A MARIE WILSON,
                                                                                         Case No. 19-cv-04226-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER TO SHOW CAUSE
                                  10     SOFIE LIU,                                      Re: Dkt. No. 8

                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff in the above-entitled matter having failed to appear at the case

                                  14   management conference on November 14, 2019, and defendant having filed a case

                                  15   management conference statement,

                                  16          THE COURT hereby issues an ORDER TO SHOW CAUSE why plaintiff's claims

                                  17   should not be dismissed for failure to prosecute, pursuant to Rule 41(b) of the Federal

                                  18   Rules of Civil Procedure.

                                  19          Plaintiff is ordered to file a written response to this order by November 25, 2019.

                                  20   If plaintiff fails to file such response, the case shall be dismissed for failure to prosecute.

                                  21          IT IS SO ORDERED.

                                  22   Dated: November 15, 2019

                                  23                                                  /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  24                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
